EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Paola Abi-Nader on 22 June 2021.
The application has been amended as follows: 

1. (Currently Amended) A method for operating an exhaust gas aftertreatment system of an internal combustion engine which has an exhaust gas line, a turbine wheel, arranged in the exhaust gas line, of an exhaust gas turbocharger, a bypass line, bypassing the turbine wheel and having a bypass valve, a three-way pre-catalytic converter arranged in the bypass line, and a three-way main catalytic converter arranged in the exhaust gas line, the method comprising: 
providing a NOx sensor in the 
measuring NOx emissions in the exhaust gas by the NOx sensor; and 
diagnosing the three-way pre-catalytic converter as faulty if the measured NOx emissions lie above a threshold value.


an exhaust gas line; 
a turbine wheel of an exhaust gas turbocharger arranged in the exhaust gas line; 
a bypass line bypassing the turbine wheel and having a bypass valve; 
a three-way pre-catalytic converter arranged in the bypass line; 
a three-way main catalytic converter arranged in the exhaust gas line; and 
a NOx sensor arranged in the 
 wherein the exhaust gas aftertreatment system is configured to diagnose the three-way pre-catalytic converter as faulty when the measured NOx emissions lie above a threshold value.

Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746